NOS. 12-09-00340-CR
          12-09-00341-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JUSTIN DWINN JOHNSON,                      §          APPEAL
FROM THE 114TH
APPELLANT
 
V.                                                                    §          JUDICIAL
DISTRICT COURT
                                                                        
THE STATE OF TEXAS,    
APPELLEE                                                   §          SMITH
COUNTY, TEXAS   



MEMORANDUM
OPINION
PER CURIAM
            Justin
Dwinn Johnson appeals his convictions for aggravated robbery and engaging in
organized criminal activity.  Appellant pleaded guilty to both offenses.  The
trial court assessed punishment at thirty years of imprisonment in each case,
the sentences to run concurrently.  Appellant’s counsel filed a motion to
withdraw and a brief in support of that motion in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Thereafter,
Appellant filed a pro se brief.  We dismiss Appellant’s appeals.
 
Analysis Pursuant to Anders
v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he is well acquainted with the facts in these cases and has
diligently reviewed the appellate records.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the cases, and further states that Appellant’s counsel is
of the opinion that the records reflect no reversible error and counsel is
unable to raise any arguable issues for appeal.  
Appellant
filed a pro se brief in which he raised issues concerning sufficiency of the
evidence, due process violations, double jeopardy, ineffective assistance of
counsel, and the validity of the deadly weapon finding.  We have considered
counsel’s brief and Appellant’s pro se brief and conducted our own independent
review of the records.  We have found no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig.
proceeding); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We are in agreement with Appellant’s counsel that the appeals are
wholly frivolous.  Accordingly, his motion to withdraw is hereby granted,
and we dismiss these appeals.  See In re Schulman,
252 S.W.3d at 408-09.
            Counsel
has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a
petition for discretionary review.  See Tex. R. App. P. 48.4; In re Schulman, 252
S.W.3d at 411 n.35.  Should Appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to
file a petition for discretionary review or he must file a pro se petition for
discretionary review.  Any petition for discretionary review must be filed
within thirty days from the date of this opinion or the date the last timely
filed motion for rehearing is overruled by this court.  See Tex. R. App. P. 68.2.  Any petition for
discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in the case.  See Tex. R.
App. P. 68.3.  Any petition for discretionary review should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.2.
Opinion delivered July 7, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(DO
NOT PUBLISH)